Citation Nr: 1014369	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-27 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Robert L. Dennis, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active service from September 1950 to 
September 1952.  He died in late-1980.  The appellant in this 
matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's claim 
of entitlement to service connection for lung disease and 
pneumonia for purposes of accrued benefits.


FINDINGS OF FACT

1.  The appellant filed her claim for accrued benefits more 
than one year after the Veteran's death.

2.  The Veteran had no pending claim for any VA benefits at 
the time of his death.


CONCLUSION OF LAW

The appellant's claim of entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § 5121 (West Supp. 2005); 
38 C.F.R. § 3.1000 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law and regulations governing claims for accrued benefits 
state that, upon the death of a Veteran, his or her spouse 
may be paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

A consequence of the derivative nature of a spouse's claim of 
entitlement to a Veteran's accrued benefits is that, without 
the Veteran having a claim pending at the time of death, the 
spouse has no claim upon which to base his or her own 
application.  See 38C.F.R. § 3.1000(c); 3.152(b) (2009); see 
also Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
spouse is deemed to include a claim for any accrued benefits.  
See 38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).  However, 
applicable law and VA regulations further stipulate that for 
claims filed for death benefits, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  See 38 U.S.C.A.  § 5101(a) (West 2002); 
38 C.F.R. § 3.152(a).

In this case, the record shows that the Veteran died in late-
1980.  However, the appellant made no attempt to file a claim 
within one year of that date.  Instead, the record shows that 
she filed a claim for dependency and indemnity compensation 
benefits in May 1989, almost nine years after the Veteran's 
death, and a specific claim for accrued benefits in May 2007, 
almost twenty-seven years after his death.  Therefore, her 
claim is untimely.  See 38 C.F.R. § 3.1000(c); 3.152(b).  

Moreover, the record reflects that a service-connection claim 
was not pending at the time of the Veteran's death.  In 
Jones, 136 F.3d at 1299, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) concluded that for 
a claimant to be entitled to accrued benefits, "the Veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision."  The Federal Circuit noted that this 
conclusion comported with the decision in Zevalkink v. Brown, 
102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the claimant's 
entitlement to a Veteran's accrued benefits claim is that, 
without the Veteran having a claim pending at time of death, 
the claimant has no claim upon which to derive his or her own 
application.  Id. at 1300.  As indicated, no such claim was 
pending at the time of the Veteran's death.

The claims file is absent any evidence that the Veteran had a 
claim pending for any VA benefits at the time of his death.  
Accordingly, there is no legal basis to the appellant's claim 
for payment of accrued benefits.  The Board also notes that 
the appellant filed her claim more than one year after the 
Veteran's death.  As the law, and not the evidence, is 
dispositive in this case, entitlement to payment of accrued 
benefits is denied due to the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Consequently, the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable.  See §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b)(1).  
VA must refrain from providing assistance in obtaining 
evidence when the appellant, as in this case, is ineligible 
for the benefit sought "because of lack of qualifying 
service, lack of Veteran status, or other lack of legal 
entitlement."  38 C.F.R. § 3.159(d).  See also VAOPGCPREC 5- 
2004; Mason v. Principi, 16 Vet. App. 129 (2002).  As such, 
no action is required pursuant to the VCAA.

ORDER


Entitlement to accrued benefits is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


